            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                    Judge Daniel D. Domenico

Civil Action No. 1:18-cv-03250-DDD-NYW

JOSHUA J. MARTINEZ,

        Plaintiff,
v.

KEN WILSON, MICHAEL AVILA, JAMES KNIGHT, NICK, SHER-
IFF ROBERT JACKSON, MAEZ, SANCHEZ, DEPUTY RAMIREZ,
BIRCH, INVESTIGATOR STAMBAUGH, and SERGEANT
MONDRAGON,

        Defendants.


 ORDER AFFIRMING RECOMMENDATION OF MAGISTRATE
                     JUDGE


     Before the Court are Plaintiff Joshua J. Martinez’s objections (Doc.
74, “Objections”) to the recommendation of Magistrate Judge Wang that
Mr. Martinez’s case be dismissed without prejudice for failure to prose-
cute (Doc. 72, “Recommendation” or “Rec.”). Because Mr. Martinez has
repeatedly failed to meet deadlines and otherwise prosecute his case, the
Court ADOPTS and AFFIRMS the Recommendation.

                             BACKGROUND

     Magistrate Judge Wang recited the relevant background in the Rec-
ommendation, none of which Mr. Martinez disputes:

           Plaintiff initiated this action by filing his pro se Com-
        plaint on December 18, 2018, see [#1], and he has since filed
        an Amended and Second Amended Complaint, see [#6;
        #25]. As Defendants, Plaintiff names several state actors,
        including law enforcement officers and jail personnel, al-
        leging that each violated Plaintiff’s constitutional rights by


                                    -1-
transferring Plaintiff to a new jail, pepper spraying Plain-
tiff, and retaliating against him for filing grievances,
among other alleged misconduct. See generally [#25]. The
Honorable Gordon P. Gallagher had this matter originally
drawn to … Magistrate Judge [Wang]. See [#8].

    A status conference was then set for April 29, 2019 by
the Order dated February 4, 2019. [#13]. On April 10,
2019, Defendants Michael Avila, James Knight, Nick, and
Ken Wilson filed a Motion to Dismiss. [#28]. Plaintiff
failed to appear at the status conference on April 29. [#30].
The court issued an Order to Show Cause directing Plain-
tiff to show cause why the case should not be dismissed for
failure to prosecute given his failure to appear. [#31].
Shortly thereafter, the parties declined to consent to the
exercise of magistrate judge jurisdiction and the matter
was drawn to an Article III judge and referred to the un-
dersigned pursuant to 28 U.S.C. § 636(b) and the Order Re-
ferring Case dated May 7, 2019. [#33; #34; #36]. Plaintiff
did not directly respond to the Order to Show Cause, but
Plaintiff did file a Letter with the court that was docketed
as a Notice of Address Change on May 9. [#39]. Based on
the representations contained in that letter regarding a
competency evaluation scheduled for Plaintiff, the court or-
dered Mr. Martinez to file a further status report by May
31 to indicate the status of the evaluation. [#40]. That Or-
der was returned undeliverable due to Plaintiff’s move-
ment between facilities, but Defendants provided pertinent
information in response. [#45]. Given the circumstances
before the court, the court discharged the Order to Show
Cause, warning Plaintiff that “failures to appear for court
hearings without explanation and failures to notify the
court of a change of address within five (5) days of such
change may lead to this court recommending dismissal of
this action for failure to comply and/or prosecute.” [#46 at
2]. That Order was not returned undeliverable.

    On June 5, 2019, Plaintiff submitted another letter to
the court concerning his address, informing the court that
if he were to be released, he intended to use the provided
address of P.O. Box 278, Center, Colorado 81125. [#50]. De-
spite informing the court that he anticipated being re-
leased during a bond hearing, Mr. Martinez provided no
further correspondence to confirm that he had been re-
leased. Nor has the court received a change of address from


                            -2-
Mr. Martinez, but the court has received numerous returns
indicating that the address on file at the Sagauche County
Jail is not the correct address. [#55; #58; #59; #61; #65].
Defendants have represented to the court that Mr. Mar-
tinez remains incarcerated and so the court presumes that
the address provided if he was released is not valid. See,
e.g., [#62 at 2]. But Mr. Martinez, despite previously timely
updating his address and despite this court’s explicit ad-
monition that he must do so, has not informed the court of
any new address.

    During this time, Mr. Martinez has failed to fully par-
ticipate in this case. Plaintiff did not file a timely response,
or any response, to Defendant Dan Warwick’s Motion to
Dismiss, filed June 28, 2019 [#60], and the time to do so
expired over one month ago. That motion was served on
Mr. Martinez at an address in Pueblo, Colorado, and P.O.
Box 2780, Center, Colorado 81125.1 [Id. at 11]. Nor has
Mr. Martinez made any substantive filing on the court’s
docket since June 12, 2019 when he filed a response to the
Defendants’ Motion to Strike. [#53]. That filing contains
the same Sagauche County Jail address Mr. Martinez has
been consistently using in this case and which has consist-
ently proven inadequate as the court’s letters to that ad-
dress have been returned as discussed above. [#53-2]. And
on August 19, 2019, Defendants Jackson, Mondragon,
Ramirez, and Stanbaugh filed their Motion to Dismiss. See
[#66]. That Motion to Dismiss was served on Mr. Martinez
at his Saguache County Jail address, as well as P.O. Box
2780, Center, Colorado 81125. [Id. at 16].

   Given Plaintiff’s apparent lack of diligence in pursuing
this matter, this court issued a Second Order to Show
Cause on August 21, 2019, returnable by Plaintiff on or be-
fore September 3, 2019. See [#68]. This court again ad-
vised Mr. Martinez of his need to actively participate in
this matter under Local Rule of Civil Practice 41.1 and of
his need to timely inform the court of any change in his
contact information under Local Rule of Civil Practice
5.1(c). See [id. at 3-4]. Specifically, this court explained,

 it appears that Mr. Martinez is failing to prosecute this
 case by not responding to pending Defense Motions and
 has violated Local Rule 5.1(c) by failing to keep his con-
 tact information up to date despite his demonstrated


                             -3-
       ability to do so when he was undergoing the competency
       evaluation. These failures frustrate the court’s ability to
       “secure the just, speedy, and inexpensive determination”
       of this matter under Federal Rule of Civil Procedure 1.
       In the presence of extended, unexplained inaction from
       Plaintiff and failure to abide by the procedural rules ap-
       plicable in this court, dismissal without prejudice for
       failure to prosecute appears proper.

      [Id. at 4].

          The court further ordered Defendants to attempt ser-
      vice of the Second Order to Show Cause on Plaintiff, to the
      extent they were aware of a contact address for Plaintiff.
      [#68 at 5]. To date, Mr. Martinez has not responded to the
      Second Order to Show Cause, this being despite this court’s
      order to Defendants attempt service of the Second Order to
      Show Cause on Mr. Martinez at any address they may
      have. Defendants Jackson, Mondragon, Ramirez, and
      Stanbaugh attest that they attempted service of the Second
      Order to Show Cause at two different mailing addresses
      (including P.O. Box 278, Center, Colorado 81125 – the ad-
      dress that appears to be what is written in Mr. Martinez’s
      June 5, 2019 correspondence [#50] – as well as with Mr.
      Martinez’s attorney in an unrelated criminal matter. See
      [#70]. Defendants Warwick, Wilson, Avila, Knight, and
      Huffman also notified the court that they sent the Second
      Order to Show Cause to the Saguache County Jail upon
      learning that Mr. Martinez had recently been arrested. See
      [#71].

          Presently, Plaintiff has not filed a Response to the Sec-
      ond Order to Show Cause. The time to do so lapsed on Sep-
      tember 3, 2019. Further, Plaintiff’s time to respond to the
      Motion to Dismiss filed by Defendants Jackson,
      Mondragon, Ramirez, and Stanbaugh lapsed on September
      9, 2019, with no response.

Recommendation at 2–5.

   Based on these facts, Magistrate Judge Wang recommended that the
Court dismiss without prejudice Mr. Martinez’s case. Id. at 7. She ex-
plained that dismissal was proper pursuant to District of Colorado Local



                                  -4-
Civil Rules 41.1 and 5.1(c) due to Mr. Martinez’s repeated failures to
update the Court on his address or respond to the Court’s orders, includ-
ing the second order to show cause. Id. at 5–6.

   The Recommendation noted that, under Federal Rule of Civil Proce-
dure 72, Mr. Martinez’s objections to the Recommendation must be filed
within fourteen days of its service. Id. at 7 n.2. The recommendation was
served on Mr. Martinez on September 24, 2019, meaning he needed to
file his objections with the Court by October 8, 2019. Despite this, Mr.
Martinez filed his objection on October 9, 2019.

                               ANALYSIS

   In the absence of a timely objection, the Court may review a magis-
trate judge’s recommendation under any standard it deems appropriate.
Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas
v. Arn, 474 U.S. 140, 150, 154 (1985)). But if an objection is timely filed
within the fourteen-day deadline of Rule 72(b), “the district judge must
determine de novo any part of the magistrate judge’s disposition that
has been properly objected to.” Fed. R. Civ. P. 72(b)(3). To obtain de novo
review, any objection must be “sufficiently specific to focus the district
court’s attention on the factual and legal issues that are truly in dis-
pute.” United States v. One Parcel of Real Prop., With Buildings, Appur-
tenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,
Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). The Court’s review of
Mr. Martinez’s objections is also influenced by the rule that where, as
here, a plaintiff is pro se, his pleadings must be construed liberally. Hall
v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

   On October 10, 2019, Mr. Martinez filed a letter with the Court,
which it construes as objections to the Recommendation. In it, Mr. Mar-
tinez makes two basic assertions. He says he filed a notice of change of


                                   -5-
address with the Court in June 2019. Objections at 1. And he says that
although he would like to pursue these civil matters, he hasn’t been able
to do so because he cannot find counsel and has been “drained finan-
cially” defending against criminal charges in Saguache County. Id. at 2.

   The Court overrules Mr. Martinez’s objections for several reasons.
First, although his objection letter is dated October 5, 2019, it wasn’t
filed with the Court until October 9, which was beyond the 14 days re-
quired by law and explained by Judge Wang. See 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b); Recommendation at n.2. Because Mr. Martinez
failed to timely object to the Recommendation this Court could affirm
the Recommendation under any standard of review it deems appropri-
ate. Second, even if the Objections had been timely, Mr. Martinez has
failed to submit sufficiently specific objections to warrant a de novo re-
view of the Recommendation. Other than noting that he had, in fact,
been receiving court documents at the address provided (which he did
not respond to), the Objections do not give any reason to undermine
Judge Wang’s analysis. Third, while it is true that Mr. Martinez notified
the Court of his change of address in June 2019, he failed to communi-
cate with the Court or otherwise prosecute his case after that. Indeed,
his letter acknowledges that the Court’s various orders have been reach-
ing him; he simply did not respond to them. And finally, neither pro se
status nor pending criminal cases are sufficient cause to relieve Mr.
Martinez of his duty to follow court orders and deadlines. His objections,
in fact, do not give any reason to think he will do so in the future. Ac-
cordingly, the Court overrules Mr. Martinez’s objections.

   For the foregoing reasons, the Court OVERRULES Mr. Martinez’s
objections (Doc. 74); ADOPTS and AFFIRMS the Recommendation
(Doc. 72); and ORDERS that this action be DISMISSED without prej-
udice for Plaintiff’s failure to prosecute, failure to comply with orders of


                                   -6-
the Court, and this District’s Local Rules of Civil Practice; and DENIES
AS MOOT Defendants’ Motions to Dismiss (Docs. 28, 60, 66), subject to
re-filing if appropriate.



DATED: April 9, 2020               BY THE COURT:




                                    Hon. Daniel D. Domenico




                                  -7-
